Citation Nr: 1746600	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for a left wrist disorder, to include as secondary to a service-connected right wrist and/or right shoulder disability. 


REPRESENTATION

Veteran represented by:	Louisiana Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active duty service in the United States Marine Corps from August 1994 to June 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the decision, entitlement to service connection for left knee and left wrist disabilities, amongst other issues were denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in September 2011.  Thereafter, the case was transferred to the RO in New Orleans, Louisiana. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge. A transcript of this hearing is associated with the record. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The Veteran contends that his current left knee and left wrist disabilities are due to his active service, and in the alternative, the result of his service-connected right knee and right wrist disabilities, respective.  In this regard, during the June 2017 hearing before the Board, he asserted that he experienced left knee pain, locking, and popping since service, as he was forced to over-use his left knee due to his right knee in-service injury.  The Veteran further testified that he experienced these left knee symptoms since service.  With respect to his left wrist, he stated that he experienced pain and swelling since service, as he was forced to over-use his nondominant left wrist because of his right shoulder and right wrist in-service injuries.

The Veteran underwent a fee-based examination in October 2010, during which left knee patellofemoral syndrome and left wrist strain and left carpal tunnel syndrome were diagnosed.  The examiner opined that the Veteran's current left knee and left wrist disorders were "less likely" than not related to active service.  In providing these opinions, the examiner noted that there was no medical evidence of any left knee or left wrist problems during service.  

To date, the VA opinions of record are inadequate for adjudicative purposes, as the aforementioned examiner did not consider the Veteran's statements indicating that he noticed left knee and left wrist symptoms since service that have continued to the present time.  Moreover, the examiner failed to provide any etiology for the Veteran's current left knee and left wrist disorders.  Additionally, the examiner did not address or provide an opinion as to whether the Veteran's current left knee disorders are due to the service-connected right knee disability, or whether his left wrist disorders are due to the service-connected right wrist and/or right shoulder disability.  

Therefore, the Board must remand these issues for adequate VA medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Board notes a subsequent January 2012 VA record includes an x-ray and MRI of the Veteran's left knee, which demonstrates mild arthritis.  This additional left knee diagnosis must also be addressed in the requested VA medical opinion. 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all left knee disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include patellofemoral syndrome and mild arthritis, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the left knee disorders were caused or permanently worsened by the Veteran's service-connected right knee disability.  

In this analysis, the examiner must discuss the Veteran's lay statements of record, to include the June 2017 testimony before the Board. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all left wrist disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include left wrist strain and left carpal tunnel syndrome,          the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the left wrist disorders were caused or permanently worsened by the Veteran's service-connected right wrist disability.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the left wrist disorders were caused or permanently worsened by the Veteran's service-connected right shoulder wrist disability.  
 
In this analysis, the examiner must discuss the Veteran's lay statements of record, to include the June 2017 testimony before the Board. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




